Since this case was dismissed for an insufficient recognizance, appellant has had it corrected and now brings the proper evidence of a sufficient recognizance entered into in the lower court. His motion to set aside the former dismissal of this case and now decide the case on the merits is, therefore, granted.
The statute under which appellant was convicted was passed in 1909, and is now article 471, Penal Code, as follows: "If any person shall use any vulgar, profane, obscene or indecent language over or through any telephone in this State, he shall be guilty of a misdemeanor, and, on conviction, shall be fined in any sum not less than five dollars nor more than one hundred dollars." The lowest penalty was assessed against appellant.
The uncontradicted proof introduced by both sides shows that on April 30, 1913, appellant, who was a subscriber of the telephone company, called up, on a party line, Mr. Dinsmore and discussed with him over and through the phone the insufficient service the phone company was giving to its subscribers, and said: "I think I know what the trouble is but I don't know where it is from. Like the fellow that went into the saloon and shot it up and shouted I am son-of-a-bitch from Texas and the saloon man replied I knew you were but did not know where you were from." At least two others on this party line heard this conversation at the time. One of the witnesses, at least, says appellant used the word "son-of-a-bitch twice.
It is well known that the telephone exchanges in this State are in charge of, and operated by young ladies, almost exclusively. It was evidently the intention of the Legislature to protect these young ladies, as well as the patrons of the telephone companies, when in use by any person, from hearing any vulgar, profane, obscene or indecent language used over it, and that the proper way to prevent this was to make it an offense and punish the person who used any such language. It makes no difference whether such person at the time is in anger or otherwise, or uses such language to and of the person to whom he is talking.
The language used was not profane, but it was certainly indecent, *Page 273 
vulgar and obscene. The lexicographers define "indecent" substantially as: "Not decent; unfit to be heard; offensive to modesty and delicacy." "Vulgar" as: "Lacking cultivation or refinement; offensive to good taste, or refined feelings; low; coarse." "Obscene" as: "Offensive to chastity or modesty; expressing or presenting to the mind or view something which delicacy, purity and decency forbid to be exposed; offensive to the senses; repulsive; disgusting; foul; filthy; offensive to modesty and decency."
Appellant contends that the word "son-of-a-bitch" used by appellant, taken separately or as a collective phrase is neither profane, indecent, vulgar, nor obscene, and that the language of appellant, at most, is only rude and uncouth and not comprehended by the statute.
The court expressly charged the jury that they could not convict appellant, unless they believed from the evidence, beyond a reasonable doubt, that such word constituted either vulgar, profane, obscene, or indecent language.
We think appellant's contention can not and should not be maintained, but that the jury found correctly. We have no doubt but that in contemplation of this law, the language used was vulgar, obscene and indecent.
There is no other question raised in such a way that we can review it. The judgment is affirmed.
Affirmed.